[Cite as Cincinnati Bar Assn. v. Thompson, 129 Ohio St.3d 127, 2011-Ohio-3095.]




                  CINCINNATI BAR ASSOCIATION v. T HOMPSON.
                     [Cite as Cincinnati Bar Assn. v. Thompson,
                       129 Ohio St.3d 127, 2011-Ohio-3095.]
Attorneys at law — Misconduct — Notarization of unsigned documents — Public
        reprimand.
    (No. 2011-0300 — Submitted March 23, 2011 — Decided June 30, 2011.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                     Discipline of the Supreme Court, No. 10-054.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Stephen Gregory Thompson of Cincinnati, Ohio,
Attorney Registration No. 0020685, was admitted to the practice of law in Ohio in
1983. On June 14, 2010, relator, Cincinnati Bar Association, charged respondent
with a single violation of Prof.Cond.R. 8.4(c) (prohibiting a lawyer from engaging
in conduct involving dishonesty, fraud, deceit, or misrepresentation).              The
complaint alleged that respondent had notarized two unsigned documents.
        {¶ 2} A panel of the Board of Commissioners on Grievances and
Discipline considered the cause on the parties’ consent-to-discipline agreement,
filed pursuant to Section 11 of the Rules and Regulations Governing Procedure on
Complaints and Hearings Before the Board of Commissioners on Grievances and
Discipline of the Supreme Court (“BCGD Proc.Reg.”). The panel accepted the
agreement     and,    made     corresponding      findings    of   misconduct     and   a
recommendation, which the board adopted. We adopt that recommendation and
publicly reprimand respondent for his misconduct.
                                      Misconduct
        {¶ 3} The stipulated facts of this case show that in August 2009,
respondent’s former law partner brought him a number of documents to notarize.
                             SUPREME COURT OF OHIO




Respondent entered the month, day, and year into the jurats and notarized two
documents that his former partner had signed.
       {¶ 4} Among the documents were two forms for removal of a name from
a Kentucky liquor license.      Respondent’s former partner had prepared those
documents for the signature of a business associate with whom he had been
engaged in a legal dispute. If signed, the affidavits would have divested the
business partner of his interest in two liquor licenses. Respondent did not enter
the date on the jurats, but he notarized the unsigned documents in contravention
of the jurat, which stated, “I, the undersigned, a Notary Public in and for the State
and County aforesaid, do hereby certify that _________________ personally
appeared before me and acknowledged the above to be their free act and deed.”
Respondent’s former partner later entered the name of his business associate and
presented the prenotarized documents to him for his signature, but his associate
did not sign either document.
       {¶ 5} Based upon these stipulated facts, the board found, and we agree,
that respondent violated Prof.Cond.R. 8.4(c).
                                     Sanction
       {¶ 6} In recommending a sanction for respondent’s misconduct, the
board considered the aggravating and mitigating factors listed in BCGD Proc.Reg.
10.   The board found no aggravating factors, and in mitigation found that
respondent does not have a prior disciplinary record, that he fully and freely self-
reported his misconduct to relator, that he cooperated in these disciplinary
proceedings, and that he has presented evidence of his good character and
reputation. BCGD Proc.Reg. 10(B)(2)(a), (c), (d) and (e).
       {¶ 7} Citing Columbus Bar Assn. v. Dougherty, 105 Ohio St.3d 307,
2005-Ohio-1825, 825 N.E.2d 1094, the panel and board recommend that we adopt
the parties’ stipulated sanction of a public reprimand.




                                          2
                                 January Term, 2011




       {¶ 8} In Dougherty, we publicly reprimanded an attorney who violated
DR 1-102(A)(4) and (6) by notarizing a purported affiant’s signature without
having actually witnessed the signature.          Id. at ¶ 4, 17.    Although we
acknowledged that misconduct involving dishonesty, fraud, deceit, or
misrepresentation generally warrants an actual suspension from the practice of
law, we concluded that Dougherty’s conduct was not as egregious as that of other
attorneys who had received actual suspensions, given that there was no evidence
establishing that she had engaged in a course of conduct designed to deceive.
Therefore, we rejected relator’s recommended sanction of an 18-month
suspension with 12 months stayed.            Id. at ¶ 10, 16-17.    Observing that
Dougherty’s misconduct arose from a single, isolated incident and citing
mitigating evidence that included her lack of a prior disciplinary record, her
acknowledgment of her misconduct, her sincere apology, and her cooperation in
the disciplinary proceedings, we imposed a public reprimand.
       {¶ 9} In this case, the parties have entered into a consent to discipline
and agree that a public reprimand is the appropriate sanction for respondent’s
misconduct. In light of the mitigating factors in this case, we agree. Accordingly,
respondent is publicly reprimanded for his violations of Prof.Cond.R. 8.4(c).
Costs are taxed to respondent.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Anita S. Cross and Ernest F. McAdams Jr., for relator.
       George D. Jonson, for respondent.
                           ______________________




                                         3